FILED
                             NOT FOR PUBLICATION
                                                                            NOV 15 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


HIRVYN EMERSON RODRIGUEZ-                        No.   13-70715
PEREZ, AKA Hirvyn Rodriguez,
                                                 Agency No. A073-413-584
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 10, 2016**
                                Pasadena, California

Before: SCHROEDER and BYBEE, Circuit Judges, and SMITH,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William E. Smith, United States Chief District Judge
the District of Rhode Island, sitting by designation.
      Hirvyn Emerson Rodriguez-Perez petitions for review of the Board of

Immigration Appeals’ denial of deferral of removal under the Convention Against

Torture (“CAT”). We deny the petition.

1.    We have jurisdiction pursuant to 8 U.S.C. § 1252(a). See Pechenkov v.

Holder, 705 F.3d 444, 448 (9th Cir. 2012).

2.    Nothing in the record compels a conclusion contrary to that of the

Immigration Judge. See 8 U.S.C. § 1252(b)(4)(B) (“[A]dministrative findings of

fact are conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary . . . .”); Garcia-Milian v. Holder, 755 F.3d 1026, 1031

(9th Cir. 2014). Rodriguez’s suggestion that the Immigration Judge failed to give

appropriate consideration to evidence that Rodriguez would be beaten or killed

upon returning to El Salvador is without merit as the Immigration Judge

specifically took such evidence into account. Decision of the Immigration Judge,

p.10. Rodriguez’s own expert witness opined that, after the gang truce in El

Salvador, overall violence, including beatings and killings, has gone down.

      The petition for review is DENIED.




                                         2